UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A Amendment No. 1 to Registration Statement on Form 8-A For Registration of Certain Classes of Securities Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 SAKS INCORPORATED (Exact name of registrant as specified in its charter) Tennessee 62-0331040 (State of incorporation or organization) (IRS Employer Identification No.) 12 East 49thStreet, New York, New York 10017 (Address of principal executive offices) (Zip Code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Preferred Share Purchase Rights New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [ ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [ ] Securities Act registration statement file number to which this form relates: N/A Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. Reference is made to Item 1 of the Registration Statement on Form 8-A of Saks Incorporated (the “Company”) filed with the Securities and Exchange Commission November 26, 2008 relating to the distribution by the Company of one preferred share purchase right (a “Right”) for each outstanding share of the Company’s common stock (par value $0.10 per share) pursuant to the rights agreement (the “Rights Agreement”), dated as of November 25, 2008, by and between the Company and The Bank of New York Mellon, as Rights Agent (the “Rights Agent”). On December 14, 2009, the Company and the Rights Agent entered into an amendment (the “Amendment”) to the Rights Agreement, to be effective on December 14, 2009. Pursuant to the Amendment, the Final Expiration Date of the Rights (each as defined in the Rights Agreement) was advanced from November 26, 2018 to
